Citation Nr: 1430637	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of a bladder tumor (also claimed as bladder tumor with symptoms of frequent urination and sterility).

2.  Entitlement to service connection for residuals of a bladder tumor (also claimed as bladder tumor with symptoms of frequent urination and sterility).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board previously remanded the case in December 2010, to arrange for the Veteran to appear at a hearing before the Board.  The Veteran was scheduled for a Board hearing in August 2011, but did not appear.  The Veteran requested that the hearing be rescheduled because notice of the hearing had been sent to a prior address.  The Board found that the Veteran demonstrated good cause for failing to appear, and in February 2012, the Board again remanded the case to afford an additional opportunity for a hearing.  In February 2013, the Veteran again did not appear for his scheduled hearing before the Board.  As the Veteran has not provided good cause for his failure to appear for this hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  The Board finds that the remand directives have been substantially complied with and, therefore, additional remand is not required on this basis.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The reopened issue of entitlement to service connection for residuals of a bladder tumor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1971 rating decision, the Little Rock, Arkansas RO denied the Veteran's claim for service connection for residuals of a bladder tumor; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received within the appeal period.

2.  Evidence associated with the claims file since the April 1971 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a bladder tumor.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision, in which the RO denied the Veteran's claim for service connection for residuals of bladder tumor, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for residuals of bladder tumor received since the RO's October 2008 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the appellant's claim to reopen, the Board concludes that these duties do not preclude the Board from adjudicating the claim, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the appellant.

II.  New and Material Evidence

In an April 1971 rating decision, the Little Rock, Arkansas RO denied the Veteran's claim for service connection for residuals of a bladder tumor.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The Little Rock RO's April 1971 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The evidence of record for the April 1971 rating decision consisted of service treatment records and a VA examination report.  The basis for the Little Rock RO's April 1971 denial on the merits regarding the issue of entitlement to service connection for residuals of a bladder tumor was that a chronic condition had not been established at the present time and the service medical records failed to show surgery for the bladder tumor during service.
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  

Subsequent to the April 1971 decision, the Veteran submitted lay statements from himself and family members asserting that he underwent bladder surgery in Wiesbaden, Germany, to remove a tumor.  This evidence, presumed credible for the purposes of the "new and material analysis," goes to proving an in-service injury or disease.  Such lay statements were not before the RO in April 1971.  Therefore, this evidence is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim.  Therefore it is new and material, and reopening the claim for service connection for residuals of a bladder tumor is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a bladder tumor is reopened, and to that extent, the appeal is granted.

REMAND

The Veteran was provided with a VA genitourinary examination in April 2008, in relation to the claim on appeal.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    For the reasons specified below, the Board finds the VA examination to be inadequate for adjudicatory purposes.  

The April 2008 VA examination report does not indicate that the examiner reviewed, or had access to, the Veteran's VA claims file.  Although probative value of an examiner's opinion may still be preserved, despite a lack of claims file review, where the report demonstrates that the examiner was privy to the relevant facts of the case, this does not appear to be the situation in this case.  The VA examiner provided an opinion that the Veteran's benign prostatic hyperplasia symptoms "are classic for a man at his age" and are more likely than not age related with little to do with service between 1966 and 1970.  In his recitation of the Veteran's medical history, however, the examiner makes no mention of a December 1979 hospital record, documenting azoospermia secondary to testicular atrophy and fibrosis.  These findings, made when the Veteran was 31 years of age, seem to fall outside the examiner's rationale that the Veteran's symptoms are age-related.  Additionally, the Veteran was subject to a QTC examination in March 2005, at which point the examiner reported an objectively normal physical examination, but recommended medical record examination and a testicular ultrasound for a full evaluation.  As noted above, there is no indication that the April 2008 VA examiner reviewed the claims file, and no evidence of a testicular ultrasound or other diagnostic test being performed.  Therefore, on remand, an additional VA examination should be sought which considers the full medical evidence of record, conducts any indicated diagnostic testing, and provides an opinion regarding the nature and etiology of the Veteran's residuals of a bladder tumor, to include the potentially related frequent urination and sterility. 

Furthermore, remand is needed to provide the Veteran with notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  The Houston RO sent the Veteran a notice letter regarding the claim on appeal in July 2004; however, the letter did not notify the Veteran of the regulations pertinent to the establishment of an effective date and disability rating, and no subsequent notice containing this information has been sent to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, on remand, the RO should send the Veteran another notice letter informing him of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative VCAA-compliant notice regarding the claim on appeal, which informs the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any current residuals of a bladder tumor, surgically removed during service.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, the examiner is advised that a prior medical examiner recommended a testicular ultrasound for full evaluation.  If the examiner deems diagnostic testing unnecessary, he or she should explain the basis for this determination.
Thereafter, the examiner must address the following:

a)  Identify any residuals of the Veteran's post-operative bladder tumor, removed during military service.  The examiner should identify any residuals of the bladder tumor or its surgical removal, present at any time from June 2004 to the present.

b)  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's frequent urination was caused by or is otherwise related to any incident of service, to include his bladder tumor and/or its in-service surgical removal.

c)  Provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sterility was caused by or is otherwise related to any incident of service, to include his bladder tumor and/or its in-service surgical removal.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

When offering the opinion, the examiner must consider the December 1979 hospital record documenting azoospermia secondary to testicular atrophy and fibrosis.

A complete rationale must be provided for any opinion offered.

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


